Exhibit 10.28

[Oracle Letterhead]

September 2, 2010

Mark Hurd

Dear Mark:

We are pleased to offer you the position of President, Worldwide Sales,
Consulting, Marketing, & Support of Oracle Corporation (“Oracle”). You will be
an employee of Oracle America Inc., reporting to Larry Ellison. We offer you a
starting annual base salary of $950,000. In addition, you will be eligible for a
bonus under the FY11 Executive Bonus Plan of $5,000,000 for 100% target
achievement, and subject to an overall bonus cap of $10,000,000.

After you commence your employment, and subject to customary corporate actions,
we expect that you will be nominated to stand for election to the Board of
Directors of Oracle at the annual shareholder meeting on October 6, 2010. We
will expect you to cooperate and take all necessary or otherwise desirable
actions to facilitate that nomination and election.

Conditioned upon your acceptance of this offer and commencement of employment at
Oracle, the Compensation Committee of the Board of Directors has given approval
to grant you a stock option (“Option”) to purchase 10,000,000 shares of common
stock at its first meeting following your hire date, consistent with Oracle’s
practice. In addition, the Compensation Committee has also given approval to
grant you an Option to purchase an additional 5,000,000 shares of common stock
per year in each of the next five years (for an aggregate of 25,000,000
additional shares over the next five years) as part of Oracle’s annual
corporate-wide option grant process, assuming you are still employed at Oracle
in the same capacity on the date of each such annual grant. All Options are
pursuant to the Amended and Restated Oracle Corporation 2000 Long-Term Equity
Incentive Plan. The effective grant date of these additional Option grants will
be the date the Compensation Committee approves the annual grant. Each Option
will have an exercise price based upon Oracle’s stock price at the close of the
market on the Option grant date. The Options will be issued under a written
agreement and will be subject to qualification under all applicable securities
regulations. As long as you remain continuously employed by Oracle or its
affiliates, you will be eligible to exercise your right to purchase 25% of the
Option shares per year; beginning one year after the Compensation Committee
approves the applicable Option grant, subject to the terms of your written stock
option agreement and your compliance with Oracle’s Insider Trading Policy.



--------------------------------------------------------------------------------

You agree to comply with the Insider Trading restrictions applicable to Oracle
Officers and Directors throughout your employment with Oracle and for one fiscal
quarter following your separation from Oracle, regardless of the reason for your
separation. Among other things, under these restrictions, you are prohibited
from trading in Oracle securities during the last month of each fiscal quarter
and until two full trading days following Oracle’s earnings announcement for
that fiscal quarter. Notwithstanding the foregoing, your proposed Option
referenced in this letter agreement shall be subject to the time limitations on
exercise set forth in Section 6(i) of the Plan.

This offer of employment is contingent upon your satisfactory completion of
Oracle’s pre-employment background screening process, which will include
education and employment verification as well as a criminal records check.

To accept this offer, please sign below as well as the enclosed Employment
Agreement and Mutual Agreement to Arbitrate, Proprietary Information Agreement,
Data Privacy Agreement, and any remaining new hire documents and return them to
Oracle, ATTN: Americas HRSSC, 1001 Sunset Boulevard, Rocklin, CA 95765 for
delivery by September 12, 2010.

If you have any questions regarding the conditions of your offer, please do not
hesitate to contact me at (XXX) XXX-XXXX. This offer remains open
until September 12, 2010.

Sincerely,

 

/s/ Joyce Westerdahl

Joyce Westerdahl

Senior Vice President, Human Resources

Enclosure: New Employee Packet

AGREED AND ACKNOWLEDGED:

 

/s/ Mark Hurd

Mark Hurd

Date: September 3, 2010



--------------------------------------------------------------------------------

Employment Agreement & Mutual Agreement to Arbitrate

Please read this Agreement carefully before you agree to its terms by signing
it. You may wish to consult an attorney prior to signing the Agreement. The
Agreement sets forth certain important benefits, terms and conditions related to
your employment with Oracle. It also sets forth the mutual agreement between you
and Oracle to arbitrate any dispute or claim arising out of or related to your
Oracle employment and to waive all rights to a trial or hearing before a court
or jury, except as provided below.

Proprietary Information

Oracle’s proprietary rights and confidential information are among the company’s
most important assets. In addition to signing this Agreement as a condition of
employment, you also must sign the Proprietary Information Agreement included in
the New Hire Offer Packet.

Oracle Policies

Your adherence to the Oracle Code of Ethics and Business Conduct, set forth in a
booklet that is mailed to you within two weeks of your first date of employment
at Oracle, is vital to Oracle and to your success at Oracle. When you sign this
Agreement, you are agreeing to thoroughly familiarize yourself with the Oracle
Code of Ethics and Business Conduct and you are agreeing to abide by it. You
also agree to take Oracle’s Ethics and Business Conduct course, available
on-line through Oracle’s intranet. In addition, when you sign this Agreement,
you are acknowledging that you have read the letter addressing Oracle’s Safety
Program highlights included in the New Hire Offer Packet. Oracle maintains an
Internal Privacy Policy, which describes Oracle’s privacy practices for
employment-related information, including personal information that may be
collected, how and where personal information is processed, to whom personal
information may be provided, and how you may access and rectify personal
information about you. You agree to abide by the terms of Oracle’s Internal
Privacy Policy in effect during your employment; a current copy of such policy
is also included in the New Hire Offer Packet. The Oracle Code of Ethics and
Business Conduct, the Oracle Employee Handbook, and Oracle’s Internal Privacy
Policy are all on the Oracle intranet and accessible to all employees. You
agree, after beginning employment, to access the Employee Handbook and
thoroughly familiarize yourself with Oracle policies and to abide by them.
Additionally, from time to time, Oracle will communicate important information
about its policies by way of electronic mail notification and/or the Oracle
intranet. By signing this agreement, you agree to thoroughly review these policy
communications and to abide by them.

Oracle is a government contractor, and, as such, certain federal, state, and
local laws may place prohibitions or other restrictions on the ability of former
government workers, and/or relatives of current or former government workers, to
be employed by or to perform certain work on behalf of Oracle. By signing below,
you are affirming that your employment with Oracle, and any work you perform
while employed by Oracle, will not conflict with any such prohibitions or
restrictions.

Employment Eligibility

In order to comply with the Immigration Reform and Control Act of 1986, the
federal government requires the company to examine documents which prove your
legal right to work in the United States. Please see the Verification of
Eligibility for Employment information which also is a part of the New Hire
Offer Packet.

Benefits

Oracle offers its employees a comprehensive medical, dental, vision, life and
disability insurance package through Oracleflex, a flexible benefits program.
Oracleflex may require employee contributions. The company also offers benefits
including a 401(k) Savings and Retirement Plan, an Employee Stock Purchase Plan,
a Dependent Care Reimbursement Plan and an Educational Reimbursement Plan. The
details of these plans are included in the New Hire Offer Packet and/or are
available on the Oracle intranet. You understand that you must make your
Oracleflex benefits elections within the limited time period set forth in the
communication accompanying your personal identification number that you will
receive after beginning employment.

By signing this Agreement, you authorize Oracle to deduct from your compensation
any and all contributions associated with your elections under Oracleflex, the
Oracle 401(k) Savings and Investment Plan, the Oracle Employee Stock Purchase
Plan, or any other benefit offered by Oracle in which you participate and for
which an employee contribution is required.



--------------------------------------------------------------------------------

Your starting compensation, position and other terms and conditions related to
your employment are set forth in the offer letter you received. By signing this
Agreement, you also are agreeing to the terms and conditions set forth in the
offer letter, which are incorporated herein. Oral or written representations
contradicting or supplementing the terms of the offer letter are not valid.

At-Will Employment

Employment at Oracle is at-will. The company makes no express or implied
commitment that your employment will have a minimum or fixed term, that Oracle
may take adverse employment action only for cause or that your employment is
terminable only for cause. Either you or Oracle may terminate the employment
relationship at any time for any reason. Additionally, Oracle may take any other
employment action at any time for any reason. No one at Oracle may make, unless
specifically authorized in writing by Oracle’s Board of Directors, any promise,
express or implied, that employment is for any fixed term or that cause is
required for the termination of or change in the employment relationship.

Equal Employment Opportunity and Escalation Process

Oracle believes that all employees should be treated fairly and equitably in
conformance with its Equal Employment Opportunity policy. We take personnel
action without regard to race, color, national origin, sex, marital status,
sexual orientation, gender identity, age, religion, disability, veteran status,
or any other characteristic prohibited by federal, state or local law. Our
commitment to this policy applies to every phase of the employment relationship,
and we make every effort to comply with this policy. If, however, you feel you
have not been treated fairly in some way in your Oracle employment, you agree,
before taking any other action, to make a written complaint to a Director of the
Human Resources Department and to allow individuals within the Department a
reasonable period of time in which to investigate and informally attempt to
resolve your issues.

Mutual Agreement to Arbitrate

You and Oracle understand and agree that any existing or future dispute or claim
arising out of or related to your Oracle employment, or the termination of that
employment, will be resolved by final and binding arbitration and that no other
forum for dispute resolution will be available to either party, except as to
those claims identified below. The decision of the arbitrator shall be final and
binding on both you and Oracle and it shall be enforceable by any court having
proper jurisdiction.

The arbitration proceedings shall be conducted pursuant to the Federal
Arbitration Act, and in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association or the Employment
Arbitration Rules and Procedures adopted by Judicial Arbitration & Mediation
Services (“JAMS”). The arbitrator will have all the powers a judge would have in
dealing with any question or dispute that may arise before, during and after the
arbitration.

Claims Not Covered

Claims not covered by this Arbitration Agreement are:

 

  1. Claims under Title VII of the Civil Rights Act of 1964 or any tort related
to or arising out of sexual assault or harassment, including assault and
battery, intentional infliction of emotional distress, false imprisonment, or
negligent hiring, supervision, or retention,

 

  2. Claims for benefits under the workers’ compensation, unemployment insurance
and state disability insurance laws, and

 

  3. Claims by you or by Oracle for temporary restraining orders or preliminary
injunctions (“temporary equitable relief”) in cases in which such temporary
equitable relief would be otherwise authorized by law. In such cases where
temporary equitable relief is sought, the trial on the merits of the action will
occur in front of, and will be decided by, the arbitrator, who will have the
same ability to order legal or equitable remedies as could a court of general
jurisdiction.



--------------------------------------------------------------------------------

Costs

Oracle agrees to bear the costs of the arbitrator’s fee and all other costs
related to the arbitration, assuming such costs are not expenses that you would
be required to bear if you were bringing the action in a court of law. You and
Oracle shall each bear your own attorneys’ fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys’ fees
unless a statute at issue in the dispute or other appropriate law authorizes the
award of attorneys’ fees to the prevailing party, in which case the arbitrator
shall have the authority to make an award of attorneys’ fees as permitted by the
applicable statute or law.

Consideration

You understand and acknowledge that you are offered employment in consideration
of your promise to arbitrate claims. In addition, the promises by Oracle and by
you to resolve claims by arbitration in accordance with the provisions of this
Arbitration Agreement, rather than through the courts, provide consideration for
each other.

Knowing and Voluntary Agreement; Complete Agreement

You understand and agree that you have been advised to consult with an attorney
of your own choosing before signing this Employment Agreement & Mutual Agreement
to Arbitrate, and you have had an opportunity to do so.

YOU FURTHER UNDERSTAND AND AGREE THAT YOU HAVE READ THIS EMPLOYMENT AGREEMENT &
MUTUAL AGREEMENT TO ARBITRATE CAREFULLY. BY SIGNING IT, YOU ARE EXPRESSLY
WAIVING ANY AND ALL RIGHTS TO A TRIAL OR HEARING BEFORE A COURT OR JURY OF ANY
AND ALL DISPUTES AND CLAIMS SUBJECT TO ARBITRATION UNDER THIS ARBITRATION
AGREEMENT WHICH CLAIMS YOU MAY NOW OR IN THE FUTURE HAVE.

This Arbitration Agreement contains the complete agreement between Oracle and
you regarding the subject of arbitration and alternate dispute resolution, and
supersedes any and all prior written, oral, or other types of representations
and agreements between Oracle and you, if any.

Severability

If any portion of this Employment Agreement & Mutual Agreement to Arbitrate
shall, for any reason, be held invalid or unenforceable, or contrary to public
policy or any law, the remainder of the Agreement shall not be affected by such
invalidity or unenforceability, but shall remain in full force and effect, as if
the invalid or unenforceable term or portion thereof had not existed within this
Agreement.

Modification

This Employment Agreement & Mutual Agreement to Arbitrate may be modified only
in a writing, expressly referencing this Agreement and you by full name, signed
by you and Oracle’s Board of Directors.

By signing below you are agreeing that you have read and understood every
provision of this Agreement and that, in consideration for your employment at
Oracle, you agree to abide by its terms.

 

ACKNOWLEDGED AND ACCEPTED:        

Mark Hurd

        Print Name        

/s/ Mark Hurd

    

9/3/2010

   Signature      Date   